Title: Cotton Tufts to John Adams, 21 November 1777
From: Tufts, Cotton
To: Adams, John


     
      Dear Sr.
      Nov. 21. 1777
     
     Sometime in September last I wrote to You, and am not a little anxious to know whether you receivd my Letter, as it was sent about the Time You were removing from Philadelphia; In Your next to me or to Your Bosom Friend dont forget to inform me.
     I congratulate You on Our Success to the Northward.—When I saw Burgoines Proclamation I read the Man, when I saw his Orders to Col. Baum I was confident that the Imagination of the Poet would work the Destruction of the Soldier. True it is that Vanity worketh a Lye.
     You may be anxious no Doubt to hear of the Event of the Rhode Island Expedition. I wish it were in my Power to give You a satisfactory Accountt of it (that indeed is more than can be expected from those Conductors of it as some are pleased to say). It is said an Enquiry is making or hath already been made, why it prov’d abortive.
     From what I can collect, The Failure principally arose from a Want of previous Preparations. When the Troops arrivd, Boats were wanting &c. &c. The Inlistment was but for a Month and by the Time every Thing was in readiness, the Enemy was reinforced and such Works erected by them as might require a regular Siege, which could not be entered upon without an Assurance of the Mens continuing untill the Conquest could be effected in that Way.—A fine set of Men composed the Soldiery, who were Zealous in the Cause and urgent for attempting, untill worried out by Expectations disappointed and by Measures ill conducted.
     
      Adieu.
     
    